Title: From George Washington to Colonel George Baylor, 3 August 1778
From: Washington, George
To: Baylor, George


          
            Dear Sir
            Head Quarters White plains 3d Augt 1778
          
          I am favd with yours of the 13th ulto. As you seem to have proceeded as far as you can
            in the purchase of Horses without indulging the exorbitant  demands
            of the holders, I would have you desist, and come immediately to Camp with all the
            Officers, Men and Horses. If you have any Arms or Accoutrements unfinished, or any Men
            and Horses unfit to come forward when this order reaches you, I would have you leave an
            Officer, upon whose diligence you can depend, to bring them on when they are ready.
          Lieut. Baylor under arrest for gaming, is to come on with you.
          I have written to Colo. Bland and desired him to give over purchasing, and to come on
            to Camp also, as it is my intent to draw as strong a Body of Cavalry as possible
            together, that we may keep the Enemy from foraging or drawing other supplies from this
            part of the Country. I am Dear Sir Your most obt
            Servt
          
            Go: Washington
          
        